DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 4, 6, 7, 10, 11, 13-19, 24 and 25 of Robinson ‘814; Timothy Mark et al. (US 10398814 B2).  
Regarding instant claim 1, Robinson ‘814 claims all limitations in claim 1.  
Regarding instant claims 2-16, Robinson ‘814 claims all limitations in claims 1, 3, 4, 6, 7, 10, 11, 13-19, 24 and 25 as shown in table 1. 


Instant claim 
Robinson ‘814 
Instant claim 
Robinson ‘814 
Instant claim 
Robinson ‘814 
2
3
7
11
12
17
3
4
8
13
13
18
4
1, 6
9
14
14
19
5
7
10
15
15
24
6
10
11
16
16
25


Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 4, 7, 10, 11 and 14-20 of Locke ‘118; Christopher Brian et al. (US 9283118 B2) in view of Hurmez; Laith Adeeb et al. (US 20130098360 A1). 
Regarding instant claim 1, claims all limitations in claim 1 with the exception of a conduit comprising an absorbent material that is vapor permeable and liquid impermeable.
Hurmez discloses a component for a medical circuit (¶ [0003], [0009], [0057]), comprising:
a patient interface (¶ [0058], patient interface 115);
a conduit having an internal lumen coupled in fluid communication between the patient interface and a pressure source (¶ [0058], gases flow through the inspiratory tube 103);
at least a portion of the conduit being comprised of an absorbent material that is vapor permeable and liquid impermeable (¶ [0067], the foamed polymer according to at least one embodiment is a breathable foamed thermoplastic polymer; ¶ [0121], in a particular embodiment, the tube has … a permeability of 85 g-mm/m2/day (or thereabout); ¶ [0162], Fig. 14, discharge limb 1417 having a breathable wall or the wall of the limb which includes breathable material). 
Hurmez reduces the risk of contaminating a suction source by permitting humidity or moisture to diffuse through walls of a conduit before reaching a filter or suction source (¶ [0162], a certain amount of moisture from the expelled gases passes through the wall of the discharge limb 1417 before reaching the filter 1421, and therefore there is less moisture in the gas to condense out of the gas and clog the filter 1421). A skilled artisan would have been able to modify Locke ‘118 with the breathable conduit of Hurmez by constructing the conduit of Locke ‘118 with the permeable material of Hurmez. Therefore, it would have been obvious to modify Locke ‘118 with the breathable conduit of Hurmez in order to protect a suction source from contamination. 

Regarding claims 15 and 16, Locke ‘118 does not claim a conduit comprising absorbent material. Hurmez discloses that the absorbent material of the conduit is a hydrophilic polymer, wherein the conduit has a wall comprised of the absorbent material (¶ [0011], the breathable foamed material can comprise a copolyester thermoplastic elastomer with a polyether soft segment). Regarding rationale and motivation to modify Locke ‘118 with the permeable material of Hurmez, see discussion of claim 1 above. 
 


Regarding instant claims 2-14, Locke ‘118 claims all limitations in claims 1, 3, 4, 7, 10, 11 and 14-20 as shown in table 2. 
Table 2: Locke ‘118 double patenting
Instant claim 
Locke ‘118
Instant claim 
Locke ‘118
Instant claim 
Locke ‘118
2
3
7
11
12
18
3
4
8
14
13
19
4
1
9
15
14
20
5
7
10
16


6
10
11
17




Allowable Subject Matter
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Alternatively, the double patenting rejections may be overcome with a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kertzman; Jack	US 4705543 A
Ness; Irving S.	US 4842594 A
Norlien; John A. et al.	US 5042500 A
Iskra; Michael J.	US 5271987 A
Gross, James R.  et al.	US 20030208175 A1
Smith, T. Paul  et al.	US 20030070680 A1
Olson; Jonathan Scott	US 20100069863 A1
Aali; Adel et al.	US 20100312159 A1
Eckerbom; Anders et al.	US 20110237969 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781